IN THE SUPREME COURT OF THE STATE OF DELAWARE

    GARY I. STUART, JR.,1                      §
                                               §
           Respondent Below-                   §   No. 464, 2017
           Appellant,                          §
                                               §
           v.                                  §   Court Below—Family Court
                                               §   of the State of Delaware
    OLIVIA STUART,                             §
                                               §   File No. CK15-02155
           Petitioner Below-                   §   Petition No. 16-00075
           Appellee.                           §

                               Submitted: June 8, 2018
                               Decided:   August 1, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                          ORDER

         Upon consideration of the parties’ briefs and the record below, it appears to

the Court that:

         (1)    In this appeal from a child custody order, the appellant, Gary I. Stuart,

Jr. (“Father”), contends that the Family Court judge was biased against Father, that

the judge violated Father’s constitutional rights by relying upon false testimony

presented by a psychologist who performed a custody evaluation, and that the judge

erred by considering evidence of a PFA against Father while he was still in the

process of challenging the PFA in the United States Supreme Court.



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
       (2)     Our review of an appeal from a custody decision extends to both the

facts and the law, as well as to the inferences and deductions made by the Family

Court after considering the weight and credibility of the testimony. 2 To the extent

the Family Court’s decision implicates rulings of law, our review is de novo.3

Findings of fact will not be disturbed unless they are found to be clearly erroneous

and justice requires that they be overturned.4 The judgment below will be affirmed

“when the inferences and deductions upon which [the decision] is based are

supported by the record and are the product of an orderly and logical deductive

process.”5

       (3)     Under Delaware law, the Family Court is required to determine legal

custody and residential arrangements for a child in accordance with the best interests

of the child.6 The October 9, 2017 order reflects that the Family Court carefully

reviewed all of the best interest factors under 13 Del. C. § 722. To the extent that

Father challenges the credibility of the witnesses and evidence upon which the

Family Court’s custody decision rested, we find no abuse of the Family Court’s

discretion. Father’s contention that the Family Court was biased against him

because it relied upon perjured testimony has no basis in fact.           Under the



2
  Devon v. Mundy, 906 A.2d 750, 752 (Del. 2006).
3
  Id. (citing In re Heller, 669 A.2d 25, 29 (Del. 1995)).
4
  Id. (citing Solis v. Tea, 468 A.2d 1276, 1279 (Del. 1983)).
5
  Id. at 752-53.
6
  13 Del. C. § 722.


                                                 2
circumstances, we defer to the Family Court’s factual findings and its credibility

determinations. It is apparent from its opinion that the Family Court reviewed the

evidence, made factual findings, and applied the correct legal standard in

determining that it was in the children’s best interest that Mother should have

custody of the children.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                     BY THE COURT:



                                     /s/ Gary F. Traynor
                                     Justice




                                        3